Citation Nr: 0212932	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He served in the Republic of Vietnam from November 1968 to 
November 1969 and is a recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran also initialed an appeal regarding the issue of 
entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).  In an April 2000 rating decision, 
the RO increased the evaluation for the veteran's PTSD from 
10 percent to 30 percent, effective from May 21, 1999.  In 
his Substantive Appeal, received in July 2000, the veteran 
did not list this issue as being on appeal and stated that he 
felt that the assigned 30 percent evaluation "fits my mental 
condition."  The Board therefore finds that this issue is 
not presently before it on appeal.  

Also, in his Substantive Appeal, the veteran requested a VA 
Travel Board hearing.  However, he failed to report for a 
scheduled hearing in May 2002 and provided no explanation for 
his failure to appear.  As such, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current left knee disability has been shown 
to be etiologically related to a combat-related injury.

3.  There is no competent medical evidence showing an 
etiological relationship between a current stomach disorder 
and service.

4.  There is no competent medical evidence showing an 
etiological relationship between current hemorrhoids and 
service.


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an August 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).  In 
this issuance, the RO considered the newly enacted provisions 
of 38 U.S.C.A. §§ 5103 and 5103A and offered a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis and peptic ulcers, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001). 

In cases where a veteran participated in combat with the 
enemy during service, as here, 38 U.S.C.A. § 1154(b) (West 
1991) provides that lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the lack of official record 
of such incurrence or aggravation during service.  This 
section does not serve as a substitute for evidence of a 
current disability, a causal relationship between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  However, 
this section relaxes the evidentiary requirement as to 
service incurrence or aggravation, and such a finding of 
service incurrence or aggravation can be rebutted only by 
clear and convincing evidence to the contrary.  See Kessel v. 
West, 13 Vet. App. 9, 17 (1999).

III.  Residuals of a left knee injury

The veteran's service medical records are negative for any 
complaints of, or treatment for, left knee symptomatology.  

Following service, the veteran was first treated at a VA 
facility for left knee locking in September 1997.  During 
this treatment, the veteran reported a history of a 1969 
injury.  He also reported a history of left knee trauma from 
1968 while being treated for left knee symptomatology in May 
1998.  In July 1998, the veteran underwent an arthroscopic 
examination and meniscal debridement of the left knee.  

In a May 1999 lay statement, the veteran described an in-
service incident in which his helicopter was hit by enemy 
fire.  He stated that he twisted and buckled his left knee 
trying to escape from the helicopter.

During his October 1999 VA general medical examination, the 
veteran reiterated his history of injuring his left knee 
during a helicopter crash in Vietnam.  The examination 
revealed good range of motion of the left knee, without 
enlargement.  The examiner, who indicated that he had 
reviewed "all of his records that we have," rendered an 
impression of degenerative joint disease of the left knee 
from an old injury.  X-rays of the left knee revealed medial 
joint space narrowing.  

As the veteran participated in combat with the enemy during 
service, the Board accepts his reported history of incurrence 
of an in-service left knee injury in light of 38 U.S.C.A. 
§ 1154(b) (West 1991); there is no clear and convincing 
evidence to the contrary.  The veteran reiterated this 
history during his October 1999 examination, and the examiner 
render an impression of a current left knee disorder 
resulting from an old injury.  This examiner did not note any 
other past left knee injuries and indicated that he had 
reviewed all available medical records.  It is therefore at 
least as likely as not that this examiner, in rendering his 
impression, intended to signal that the veteran's current 
left knee disorder was attributable to an in-service injury.  

Overall, and particularly in light of 38 U.S.C.A. §§ 1154(b) 
and 5107(b) (West 1991 & Supp. 2002), the Board concludes the 
veteran's current left knee disability is etiologically 
related to a combat-related injury.  Accordingly, service 
connection is warranted for this disorder.

IV.  Stomach disorder and hemorrhoids

During service, in February 1969, the veteran was seen for 
complaints of bloody diarrhea for four days and was diagnosed 
with acute gastroenteritis.  While a sigmoidoscopy revealed 
granular hyperemic mucosa, with two small pitted ulcerations 
above the rectum, a repeat sigmoidoscopy several days later 
was within normal limits.  The veteran's March 1970 
separation examination report and corresponding medical 
history report are negative for complaints of, or treatment 
for, any gastrointestinal problems.

Subsequent to service, the veteran's first gastrointestinal 
complaints were recorded in a January 1994 VA treatment 
record.  The veteran was subsequently treated for 
gastroesophageal reflux disease in May 1994; at that time, he 
attributed his gastrointestinal problems to "inhaling 
antifreeze" from his car heater.  Additionally, he reported 
blood with defecation in January 1996 and was assessed with 
hemorrhoids in January 1998.  

In a May 1999 lay statement, the veteran reported drinking 
some "bad water" during a period of combat in February 
1969, resulting in passing blood and coughing up blood.  

During his October 1999 VA general medical examination, the 
veteran described multiple gastrointestinal problems, 
including acid reflux, nausea with vomiting, and internal 
hemorrhoids.  The examiner noted that the veteran was 
somewhat dehydrated and that internal and external 
hemorrhoids were present.  The relevant impressions were a 
history of acid reflux, with no definite peptic ulcer 
history; and internal and very slight external hemorrhoids 
that were symptomatic.

The Board is aware that the veteran has reported 
gastrointestinal problems from Vietnam and accepts his May 
1999 lay statement as evidence of incurrence of in-service, 
combat-related gastrointestinal problems under 38 U.S.C.A. 
§ 1154(b) (West 1991).  However, the veteran has provided no 
competent medical evidence suggesting that a current stomach 
disorder and hemorrhoids are etiologically related to an in-
service disorder.  The Board is aware that this specific 
question of etiology was not addressed during the veteran's 
October 1999 VA general medical examination.  Nevertheless, 
the complete absence of any medical opinion supporting the 
veteran's contentions reflects that a further examination is 
not "necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 
2002), as there is no reasonable possibility that such an 
examination would produce findings favorable to his 
contentions.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (a lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  

Moreover, as the veteran has not been shown to possess the 
requisite credentials, training, or other medical expertise 
needed to render a competent opinion about medical causation, 
his lay statement does not constitute competent medical 
evidence and lacks probative value as to the question of 
etiology.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
stomach disorder and hemorrhoids, and the claims must be 
denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 


ORDER

The claim of entitlement to service connection for residuals 
of a left knee injury is granted.

The claim of entitlement to service connection for a stomach 
disorder is denied.

The claim of entitlement to service connection for 
hemorrhoids is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

